IN THE COURT OF APPEALS OF TENNESSEE
                       WESTERN SECTION AT NASHVILLE



                                                                    FILED
CONNIE A. WILLIAMS,                 )
(Now Montgomery)                    )                                  May 23, 1997
                                    )
     Respondent/Counter-Petitioner/ )                               Cecil W. Crowson
     Appellant,                     )                              Appellate Court Clerk
                                    )             Appeal No.
                                    )             01-A-01-9610-CV-00468
VS.                                 )
                                    )             Putnam Circuit
                                    )             No. NJ-3698
MICHAEL C. WILLIAMS,                )
                                    )
     Petitioner/Counter-Respondent/ )
     Appellee.                      )


                       OPINION DISSENTING IN PART AND
                         CONCURRING IN THE RESULT


              I respectfully dissent from the majority’s conclusion that a substantial

change of circumstances has not occurred since the lower court’s prior custody order.

Perhaps I am being overly technical, because the majority does qualify its conclusion

by adding, “sufficiently compelling to warrant changing custody.” I agree that the

evidence preponderates against the trial judge’s finding that the best interests of the

children would be served by placing them in the father’s primary custody, but I believe

the parents’ new relationships, and the impact they have on the children is a sufficient

change to warrant a fresh look by the court. Especially in this case, where the

children themselves have put out such contradictory signals about the changes in their

lives.

              I would reverse the custody award based solely on the preponderance

of the evidence.




                                          _________________________________
                                          BEN H. CANTRELL, JUDGE